Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities. Appropriate correction is required.
Claim 9. There is a typo in the amendment “thea.”

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kondo, U.S. Patent App. Pub. No. 2015/0284871 A1 in view of Mayer et al., U.S. Patent App. Pub. No. 2012/0138471 A1 [hereinafter Mayer], Sun et al., U.S. Patent App. Pub. No. 2005/0274621 A1 [hereinafter Sun], and Cheng et al., U.S. Patent App. Pub. No. 2004/0115932 A1 [hereinafter Cheng].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Kondo
An electrochemical plating (ECP) system, comprising 
an ECP cell comprising a plating solution for an ECP process (electroplating a substrate such as a semiconductor and its trenches and using an anode in a plating bath; Kondo [0022]-[0023]);
a monitoring device configured to in situ measure a plating current flowing through the plating solution between an anode and a substrate to be plated as the ECP process continues (at least one test electrode inserted into plating solution to measure current in situ; Kondo [0020], [0028], [0030], [0035], [0037]); …  
compare the plating current with a [set value]; and 
add one or more organic additives to the plating solution in response to the plating current being below [a set value] so as to increase the plating current which increases the plating current until the plating current is greater than the [set value] … (the detected current value is related to the chemical breakdown of organic components and when it gets below a set value then more organic components are added back to adjust the component concentration to control and restore the correct concentration back above the set value; Kondo [0022]-[0023], [0028], claim 1).
II. Control System – Mayer
Kondo is silent on a plating solution supply system in fluid communication with the ECP cell and configured to supply the plating solution to the ECP cell; and a control system operably coupled to the ECP cell, the monitoring device and the plating solution supply system; the control system configured to.
However, Kondo must accomplish its control somehow. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Mayer teaches a system comprising an additive source that feeds an inlet distribution manifold 256 which in turn feeds a fluidic conduit 255 which would feed additive to the electroplating cell. Mayer [0126], fig. 2B. Mayer further teaches the system comprises a controller 270 which is coupled the apparatus and is configured to control the addition of additive and can receive feedback signals from sensors, which a person having ordinary skill in the art would have understood to mean that the controller is also coupled to the solution supply systems or would have connected them so that the controller could effectively control the additive supply. Mayer [0130]-[0132], fig. 2B. The controller comprises one or more memory devices and one or more processors to execute the instructions. Mayer [0195], fig. 2B.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Kondo’s system comprising an additive feeding means and controller with memory and processor(s) in order to control and feed additive(s) to the plating solution.
III. Critical Plating Current - Sun and Cheng
Kondo is silent on a critical plating current below which voids start to occur in a subset of conductive lines having a highest line-end density in a unit grid of a plurality of unit grids obtained from a layout data of an integrated circuit to be manufactured on the substrate; and [the set value being the critical plating current].	
Sun teaches that a critical current density is one where plating “equal to or above this value will form a thin continuous copper film … and current densities below this value will not form a thin continuous film… .” Sun [0033]. Sun describes that plating below the critical current density will also result in voids. Sun [0014]-[0017], [0032]-[0035]. Thus, Sun teaches plating at or above the critical current density. Id. A person having ordinary skill in the art would have converted the critical current density to a critical plating current by multiplying the critical current density by the surface area in order to be compatible with Kondo’s current control. 
The Applicant’s specification defines the critical plating current as the current “below which voids start to occur in metal lines having the highest line-end density for a specific metallization layer.” App. Spec. [0018].
Cheng teaches “determined using a layout data of an integrated circuit to be manufactured on the substrate.”
Cheng teaches that areas with sparse and dense lines plate nonuniformly. Cheng [0022]. This is due to the current density in the dense areas being too low and the current density in the sparse areas being too high. Id. Cheng teaches utilizing an algorithm (which must use a processor) using a layout and dividing the areas into unit areas (i.e. unit grids) with dense areas and sparse areas. Cheng [0026], figs. 2-4.
A person having ordinary skill in the art would have realized from Cheng’s teachings that since dense unit areas would result in lower current densities, these sparse unit areas would be the ones most vulnerable to falling below the critical current density as taught by Sun. Thus a person having ordinary skill in the art would have been motivated to determine which of these unit grids are most vulnerable. In order to do so, a person having ordinary skill would have utilized Cheng’s algorithm which would receive this data, calculate the densities in each unit grid, and then have the algorithm identify the unit grids with the highest line-end density since this is the unit grid most vulnerable to voids. From this critical current density a person having ordinary skill in the art would have the algorithm use the area and derive the plating current in order to make it compatible with Kondo’s current control.
Being an algorithm, a person having ordinary skill in the art would have used Mayer’s control system since it has a memory and processors needed to execute Cheng’s modified algorithm.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s control system to compare the measured plating current to the critical plating current using Cheng’s algorithm configured to utilize unit grids with Sun’s critical current density and program Cheng’s modified algorithm into the prior art’s control system in order to avoid voids as taught by Sun.

Claim 2. The ECP system of claim 1, wherein the monitoring device comprises a probe adapted to be partially immersed in the plating solution (rejected for similar reasons stated in the claim 1 rejection).

Claim 3. The ECP system of claim 1, wherein the plating solution comprises a metal salt and organic additives, wherein the control system is configured to adjust an amount of at least one of the organic additives in the plating solution (rejected for similar reasons stated in the claim 1 rejection).

Claims 4-8. Kondo is silent on (claim 4) the ECP system of claim 1, further comprising one or more spin rinse dry cells and one or more substrate bevel cleaning cells, (claim 5) the ECP system of claim 1, further comprising a factory interface comprising a plurality of substrate loading stations, (claim 6) the ECP system of claim 1, further comprising an anneal chamber, (claim 7) the ECP system of claim 6, wherein the anneal chamber comprises a cooling plate and a heating plate, and (claim 8) the ECP system of claim 7, further comprising a substrate transfer robot configured to move the substrate between the cooling plate and the heating plate.
However, Sun teaches a SlimCell copper plating system 500 comprising spin rinse dry cells and bevel clean cells which a person having ordinary skill in the art would have recognized would clean and dry semiconductors. Sun [0052]-[0055], fig. 5. The copper plating system further comprises a plurality of substrate loading stations containing cassettes 534. Id. The copper plating system further comprises an anneal chamber 535 along with a robot 540 to move substrates between a heating plate 537 and cooling plate 536. Id. Sun teaches annealing a substrate reduces a critical current density during plating and improves adhesion. Sun [0014]-[0017], [0039]-[0049], fig. 5.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Sun’s copper plating system in order to clean and dry semiconductors, load semiconductors, and anneal semiconductors which reduces a critical current density and/or improve adhesion.

Claim 9. The ECP system of claim 1, wherein the critical plating current is determined by: receiving the layout data of the integrated circuit; dividing an entire area of the substrate into a plurality of unit grids; calculating a line-end density of conductive lines in each unit grid of the plurality of unit grids in the substrate based on the layout data; identifying the unit grid with the subset of conductive lines having the highest line-end density among the plurality of unit grids (rejected for similar reasons stated in the claim 1 rejection); and 
determining the critical plating current using a linear model that correlates critical plating currents with corresponding line-end densities (this is a product-by-process, which would have been made by the process described in the claim 1 rejection which would have reached the product of a critical plating current which was rejected for reasons stated in the claim 1 rejection without needing to use a linear model; see MPEP § 2173.05(p)(I).).

Claims 10-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Kondo in view of Mayer, Sun, Cheng, and Nian et al., U.S. Patent App. Pub. No. 2016/0372421 A1 [hereinafter Nian].
Claim 10. This claim is rejected by the following references.
I. Prior Rejections
The following is rejected for similar reasons stated in the claim 1 rejection:
An electrochemical plating (ECP) system comprising … ECP cell[] comprising an anode, … a substrate to be plated by an ECP process, and a plating bath containing a plating solution for the ECP process;
… monitoring device[] being coupled to a corresponding ECP cell … and configured to in situ measure a plating current flowing through the plating solution between the anode and the substrate in the corresponding ECP cell;
a plating solution supply system in fluid communication with the … ECP cell[] and configured to supply the plating solution to … the … ECP cell[]; and 
a control system operably coupled to the … ECP cell[], the … monitoring device[] and the plating solution supply system, the control system configured to: 
compare the plating current with a critical plating current below which voids start to occur in conductive lines having the highest line-end density of a metallization layer formed over the substrate, wherein the critical plating current is determined by: 
receiving a layout data of an integrated circuit to be manufactured on the substrate; 
dividing an entire area of the substrate into a plurality of unit grids;
calculating a line-end density of conductive lines in each unit grid of the plurality of unit grids;
identifying a unit grid with the conductive lines having the highest line-end density among the plurality of unit grids; and 
determining the critical plating current using a linear model that correlates critical plating currents with corresponding line-end densities; and
add one or more organic additives to the plating solution in response to the plating current being below the critical plating current so as to increase the plating current until the plating current is greater than the critical plating current.
II. Plurality of ECP cells - Nian
Kondo is silent on a plurality of ECP cells with monitoring devices.
However, Nian teaches a system comprising two different tanks to plate a carbon-rich copper layer 312 and a first copper layer 310. Nian [0027], figs. 4A-5. The two different tanks would allow for different amounts of additives which lead to differing amounts of carbon in a first copper layer 310 and a carbon-rich copper layer 312. Nian [0025]-[0037], figs. 4A-5. The carbon-rich copper layer carbon concentration is at least 1.5 times greater than the carbon concentration in the first copper layer 310. Id. This middle carbon-rich capper layer 312 serves to prevent hump and pit defects from occurring. Nian [0032].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Nian’s at least two different tanks along with its associated equipment such as cells and monitoring devices in order to plate a first copper layer and a carbon-rich copper layer to prevent hump and pit defects.
III. Substrate Holder - Mayer
Kondo is silent on a substrate holder configured to hold a substrate.
However, something must hold up the substrate. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Mayer teaches a wafer holder 220 to hold up a semiconductor wafer. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Mayer’s wafer holder to hold up a semiconductor wafer.

Claim 11. The ECP system of claim 10, wherein each of the plurality of monitoring devices is a current meter (rejected for similar reasons stated in the claim 1 rejection).

Claim 12. The ECP system of claim 11, wherein each of the plurality of monitoring devices comprises a probe configured to be in contact with the plating solution during the ECP process to in situ measure the plating current (rejected for similar reasons stated in the claim 1 rejection), wherein the probe comprises a metal to be electrochemically plated on the substrate (copper plates on test electrode). Kondo [0028].

Claim 13. The ECP system of claim 10, wherein the plating solution comprises a metal salt and organic additives, wherein the control system is configured to adjust an amount of at least one of the organic additives in the plating solution (rejected for similar reasons stated in the claim 1 rejection).

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Kondo in view of Mayer, Sun, Cheng, and Nian as applied to claim 13 above, and further in view of Furuya et al., U.S. Patent App. Pub. No. 2007/0190341 A1 [hereinafter Furuya].
Claim 14. Kondo is silent on a quantity of the one or more organic additives being added to the plating solution is controlled to maintain an atomic ratio of carbon and metal in the conductive lines greater than 1%.
However, Furuya teaches that the carbon concentration may be configured. Furuya [0015]-[0016].
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Furuya teaches that the carbon concentration is a variable that achieves the recognized result of affecting the stress induced void resistance, hence making it a result-effective variable. See Furuya [0012], [0015].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s). 
	
Claims 15-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kondo in view of Mayer, Sun, Cheng, and Lou et al., Electroplating, Encyclopedia of Chem. Proc. (2006) [hereinafter Lou].
Claim 15. This claim is rejected by the following references.
I. Previous Rejections
The following are rejected for similar reasons stated in the claim 1 rejection:
An electrochemical plating (ECP) system, comprising a plating solution;
… a substrate for an ECP process within the plating solution;
an anode;
…
a monitoring device configured to in situ measure a plating current flowing through the plating solution between the anode and the substrate; and
a control system, the control system comprising: a memory; and 
a processor, the processor configured to: 
receive a layout data of a metallization layer to be manufactured over a substrate; 
divide an entire area of the substrate into a plurality of unit grids; 
calculate a line-end density of conductive lines in each of the plurality of unit grids; 
identify a unit grid with a subset of conductive lines having a highest line- end density among the plurality of unit grids; and
compare the plating current with a critical plating current, wherein the critical plating current corresponds a current below which voids are formed in the subset of conductive lines having the highest line-end densities; and
 increase an amount of at least one organic additive in the plating solution in response to the plating current being below the critical plating current so as to increase the plating current until the plating current is greater than the critical plating current.
II. Substrate Holder - Mayer
Kondo is silent on a substrate holder for holding a substrate.
However, something must hold up the substrate. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Mayer teaches a wafer holder 220 to hold up a semiconductor wafer. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Mayer’s wafer holder to hold up a semiconductor wafer.
III. Power Supply - Lou
Kondo is silent on a power supply configured to provide an electrical current to the plating solution to thereby deposit a conductive material on the substrate.
However, Kondo must drive current somehow. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Lou teaches a power supply coupled to the anode and substrate (which can also be connected to a substrate holder) drives electrons. Lou p. 6, fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Lou’s power supply to drive electrons.

Claim 16. the ECP system of claim 15, wherein the power supply is coupled to the anode and the substrate holder (rejected for similar reasons stated in the claim 15 rejection).

Claim 17. The ECP system of claim 15, wherein the monitoring device is configured to provide the plating current to the processor in real time (feedback signals would be real time, alternatively it would have been obvious to make feedback signals real time in order to get a more effective control). Mayer [0013], [0023], [0126], [0131]-[0132], fig. 2B.

Claim 18. The ECP system of claim 15, further comprising a plating solution supply system for supplying the plating solution (rejected for similar reasons stated in the claim 1 rejection).

Claim 20. The ECP system of claim 15, wherein the critical plating current is determined by using a linear model that correlates critical plating currents with corresponding line-end densities obtained from the layout data (rejected for similar reasons stated in the claims 1 & 9 rejections).  

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Kondo in view of Mayer, Sun, and Cheng, and Lou as applied to claim 15 above, and further in view of Furuya.
Claim 19. Kondo is silent on the ECP system of claim 15, wherein the at least one organic additive comprises polyethylene glycol, polypropylene oxide, bis(sodium sulfopropyl)-disulfide, 3-mercapto-1- propane sulfonic acid sodium salt, N-dimethyl-dithiocarbamyl propylsulfonic acid sodium salt, 3-S-isothiuronium propyl sulfonate, an polyacrylic acid, polyamine, polyacrylamide, a phenazine azo-dye, an alkoxylated amine surfactant, a polypyridine derivative, or combinations thereof.
However, Furuya teaches polyethylene glycol helps prevent voids. Furuya [0011], [0045].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Furuya’s polyethylene glycol to help prevent voids.

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner has considered Applicant’s argument that Kondo decreases the deviation. Remarks p. 9.
The Examiner respectfully submits that Kondo states “the concentration of one or more components in the metallic plating mixture can be controlled by adding a quantity of the component(s) based on the detected change, the concentration of the mixture being set when the detected change has been decreased below a set value.” Kondo [0022] (emphasis added).

The Examiner has considered Applicant’s argument that Kondo and Mayer are silent on basically the critical plating current. Remarks p. 9-11.
The Examiner respectfully submits that Sun and Cheng teach this feature.

The Examiner has considered Applicant’s argument that Sun is silent on basically adding organic additives. Remarks p. 9-11.
The Examiner respectfully submits that Kondo teaches this feature.

The Examiner has considered Applicant’s argument that Cheng is silent on adding additives to increase plating current. Remarks p. 10-11.
The Examiner respectfully submits that Kondo teaches this feature.

The Examiner has considered Applicant’s argument that Nian is silent on features claimed in claim 1. Remarks p. 11.
The Examiner respectfully submits that Nian was not cited for these teachings, other references were.

The Examiner has considered Applicant’s argument that Cheng is silent on dividing, calculating, and identifying. Remarks p. 11.
The Examiner respectfully submits that Cheng does teach dividing and calculating and a person having ordinary skill in the art would have identified the most problematic unit grid in light of Sun’s teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794